875 F.2d 1451
UNITED STATES of America, Plaintiff-Appellee,v.Angel FERNANDEZ-ANGULO, Defendant-Appellant.
No. 87-3068.
United States Court of Appeals,Ninth Circuit.
June 7, 1989.

Prior Report:  863 F.2d 1449.
Before:  GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.

ORDER

1
Upon the vote of a majority of the eligible nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.